IN THE SUPREME COURT OF IOWA
                              No. 14–0757

                         Filed February 27, 2015


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellee,

vs.

VERLA JEAN BARTLEY,

      Appellant.



      Appeal from the report of the Grievance Commission of the

Supreme Court of Iowa.



      The grievance commission reports an attorney violated several

court rules and rules of professional conduct and recommends

suspension. LICENSE SUSPENDED.




      David L. Brown of Hansen, McClintock & Riley, Des Moines, for

appellant.



      Charles L. Harrington and David J. Grace, Des Moines, for

appellee.
                                     2

CADY, Chief Justice.

      The Iowa Supreme Court Attorney Disciplinary Board charged

attorney Verla Jean Bartley with violating the rules of professional

conduct based on neglect, misrepresentations, and trust account and fee

violations in the representation of the executors in two separate estates.

After reviewing a written stipulation entered into by the parties, the

Grievance Commission of the Supreme Court of Iowa found Bartley

violated several rules and recommended a 180-day suspension.

      I. Background Facts and Prior Proceedings.

      Verla Jean Bartley was admitted to the Iowa bar in 1961. She rose

to prominence in the profession over the years and was active in the

state bar association. She has no prior disciplinary record. In 2002, she

began practicing as “of counsel” with an Iowa City law firm and retired

from the active practice of law in 2014.

      The events leading to this disciplinary action against Bartley

involved her conduct in serving as the attorney for the executors in two

estate proceedings. In 2001, Bartley opened the Shepherd estate. She

completed most of the work for the estate in a timely manner. She billed

and collected fees for her work on the estate in late 2006. The fees were

not approved by the district court at that time and were deposited

directly into the firm’s business account rather than the trust account.

In February 2008, the final report for the estate was filed and the

previously paid fees were approved, but the estate did not close at that

time because, according to Bartley, the Iowa Department of Revenue had

not issued the “Certificate of Acquittance from Income Tax.” The court

granted multiple extensions of time to file the certificate from the time of

the final report through June 2013 without resolution. In reality, Bartley

was unable to close the estate due to tax difficulties, including unfiled
                                       3

returns and an unpaid creditor claim that remained outstanding until

late 2013.      In the course of trying to close the estate and then to

resolving the tax returns and creditor-claim problems, Bartley made

numerous misrepresentations to the court and members of her law firm

regarding her actions. The misrepresentations included creating a false

check purportedly paying the creditor claim, creating a letter from the

bank   indicating    the   false   check   was   processed,   and   knowingly

misrepresenting the status of the estate’s tax returns to the court. The

interlocutory reports to the court on the status of the estate also

contained false information.

       In 2005, Bartley opened the Gergis estate.             Again, Bartley

completed the majority of the estate in a timely manner. In 2005, 2007,

and 2008, the estate’s executor paid Bartley a total of $65,000 in fees

from the estate for her services. The court did not approve the fees at the

time any of the payments were made. The fees represented an amount

that was approximately half of the maximum ordinary statutory fee. The

fees paid in 2005 and 2008 were deposited directly into the firm’s

business account; and the 2007 fee, though initially deposited into the

firm’s trust account, was immediately transferred to the business

account. The estate included a charitable trust and could not be closed

until the necessary tax clearances from the Internal Revenue Service

were received. The final clearance was not issued until March 14, 2013.

On June 24, 2013, the court approved the final report. In the report, the

court approved the fees previously collected by Bartley in 2005, 2007,

and 2008. No additional fees were requested under an agreement with

the executor.

       The Shepherd estate was open under Bartley’s direction from

March 2001 through 2013, over twelve years, including over five years
                                    4

after the final report was filed with the court.   The Gergis estate was

opened in May 2005 and closed in June 2013, just over eight years later.

The court granted numerous extensions in both estates.

      In November 2012, the court informed a partner in Bartley’s law

firm of its concerns regarding her conduct in the Shepherd and Gergis

estates.    The partner discussed the problems with Bartley.          This

discussion prompted Bartley to send a letter to the Board dated

January 23, 2013, to self-report her neglect on a tax matter for the

Shepherd estate, her conduct in collecting fees from the Gergis estate

without a court order, and her neglect in handling the tax matters in the

Gergis estate.

      On April 29, 2013, a formal complaint was filed with the

commission. The Board amended the complaint once in October after

reviewing case files and a second time at the end of November in

response to a letter from a partner in Bartley’s law office documenting

ongoing violations that had occurred subsequent to Bartley’s self-report.

      II. Board Complaint.

      The Board charged Bartley with multiple violations of the rules of

professional responsibility, Iowa court rules, and statutes.      Count I

included all the violations resulting from her actions with the Shepherd

estate. She was charged with violations of Iowa Code section 633.198

(2013) (court determination of probate fees); Iowa Court Rules 7.2

(probate fees) and 45.7 (advance fee deposit requirement); Iowa Rules of

Professional Conduct 32:1.3 (2014) (reasonable diligence), 32:1.5(a)

(payment of fees), 32:1.15 (trust account), 32:3.3(a)(1) (candor with

tribunal), 32:8.4(c) (dishonest, fraudulent, or deceitful conduct), and

32:8.4(d) (prejudice to the administration of justice); and for actions

predating   the   2005   rules   change,   Iowa    Code   of   Professional
                                            5

Responsibility        for    Lawyers    rules    DR 1–102(A)(5)       (prejudice    to

administration of justice), DR 1–102(A)(6) (fitness to practice law), and

DR 6–101(A) (failure to act competently). Count II, concerning the Gergis

estate, charged violations of Iowa Code section 633.198; Iowa Court

Rules 7.2 and 45.7; and Iowa Rules of Professional Conduct 32:1.3,

32:1.5(a), 32:1.15, and 32:8.4(d).

         Bartley and the Board entered into a written stipulation rather

than proceeding to an evidentiary hearing before the commission. As to

the Shepherd estate, she agreed she failed to perform her responsibilities

with reasonable diligence, made misrepresentations to the court and her

law firm regarding tax matters and creditor claims, received attorney fees

without court approval, and either did not deposit those fees in the trust

account or withdrew them prematurely.                  In the Gergis estate, Bartley

stipulated     that    she    failed   to   exercise     reasonable   diligence    and

preparation, received attorney fees without court approval, failed to

deposit fees into the trust account, and prematurely withdrew fees from

the trust account.            The Board and Bartley also stipulated to a

recommended sanction of a sixty-day suspension from the practice of

law. 1   The commission accepted the stipulated violations.              However, it
concluded the number and nature of the violations warranted more than

a sixty-day suspension and recommended the court suspend Bartley for

180 days with a supervision condition upon reinstatement.

         III. Scope of Review.

         “ ‘We review attorney disciplinary matters de novo.’ ”                   Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Carter, 847 N.W.2d 228, 231 (Iowa

2014) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Lemanski, 841

         1Anadditional factual stipulation in the agreement was Bartley’s “retire[ment]
from the active practice of law as of January 1, 2014.”
                                         6
N.W.2d 131, 133 (Iowa 2013)); see also Iowa Ct. R. 35.11(1) (“Upon

submission, the supreme court shall proceed to review de novo . . . .”).

Attorney misconduct must be proven by a convincing preponderance of

the evidence.     Iowa Supreme Ct. Att’y Disciplinary Bd. v. Clarity, 838
N.W.2d 648,     651   (Iowa   2013).       “We   respectfully   consider   the

commission’s findings and recommendations, but they do not bind us.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Wheeler, 824 N.W.2d 505, 509

(Iowa 2012).     Although stipulations of fact are binding on the parties,

stipulations to violations and sanctions are not binding on us. Clarity,
838 N.W.2d at 651.

      IV. Violations.

      Bartley’s conduct falls into three general categories of violations of

the rules of professional conduct: neglect, fee-payment violations, and

misrepresentation. We will discuss each category separately.

      A. Neglect.       Neglect “involves an attorney’s failure to perform

obligations assumed for the client, or a conscious disregard for the

responsibilities a lawyer owes to a client.”         Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Thomas, 794 N.W.2d 290, 293 (Iowa 2011) (internal

quotation marks omitted). One duty of an attorney for an executor is to

close the estate in a timely manner. Generally, estates must be closed

within three years unless otherwise ordered by the court.           Iowa Code

§ 633.473.      In the Shepherd estate, Bartley failed to timely file tax

returns and neglected to settle an outstanding debt for a period of over

twelve years.     Likewise, her neglect delayed the closing of the Gergis

estate for five years. Although the court extended the time to close the

estates in both cases and some extension of the statutory period may

have been necessary for the proper administration of the estates, the
                                     7

record shows very little work was done to close the estates once the bulk

of the estates was settled and the fees collected.

      Bartley’s conduct in the Shepherd estate, particularly from 2008

onward, clearly violated the requirement of Iowa Rule of Professional

Conduct 32:1.3 that “[a] lawyer shall act with reasonable diligence and

promptness in representing a client.”         Accord Iowa Code of Prof’l

Responsibility DR 6–101(A)(2)–(3) (“A lawyer shall not . . . [h]andle a legal

matter without preparation adequate in the circumstances [or] [n]eglect a

client’s legal matter.”). The five-year delay in the closing of the Shepherd

estate after the filing of and approval by the court of the final report

“amounted to conduct prejudicial to the administration of justice.” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96, 103

(Iowa 2012); see also Iowa R. Prof’l Conduct 32:8.4(d) (2014) (“It is

professional misconduct for a lawyer to . . . engage in conduct that is

prejudicial to the administration of justice . . . .”); Iowa Code of Prof’l

Responsibility DR 1-102(A)(5)–(6) (“A lawyer shall not . . . [e]ngage in

conduct that is prejudicial to the administration of justice [or] [e]ngage in

any other conduct that adversely reflects on the fitness to practice law.”).

In addition, the record shows Bartley failed to file her reports in a timely

fashion during the last several years the estate was open and received

numerous delinquency notices from the court.

      Likewise, Bartley failed to take constructive action to resolve the

tax issues in the Gergis estate for several years after completing most of

the other work in the estate. She also failed to file timely reports after

receiving delinquency notices.     Yet, when a firm partner confronted

Bartley with her delay in closing the estate, she was able to complete the

work and close the estate within a matter of months.           We conclude
                                     8

Bartley did not act with reasonable diligence and promptness in the

Gergis estate, violating Iowa Rule of Professional Conduct 32:1.3.

      B. Fee Payment.        Iowa Code section 633.197 describes the

maximum ordinary fee for an executor or personal representative, and

section 633.198 requires that probate attorney fees be determined by the

court using the same calculation.        See Iowa Code § 633.197–.198.

Although Bartley calculated her fees within the statutory parameters, see

id. § 633.197, the statute requires the fees to be set by the court, not the

attorney or personal representative, see id. § 633.198. Furthermore, the

statute does not contemplate court approval after the fee has been paid.

See id.

      Iowa Rule of Professional Conduct 32:1.15(c) requires any fees paid

in advance to be deposited in a client trust account until earned or

expenses incurred.     See also Iowa Ct. R. 45.7 (same).      Deposit slips

clearly show the payment made for the Shepherd estate and two of the

three payments for the Gergis estate were never deposited into her firm’s

client trust account, but instead were deposited directly into the firm

business account. A probate attorney may be paid one-half of the fees

after the filing of state inheritance and federal estate tax returns, but the

remainder is not to be paid until the final report is filed unless otherwise

ordered by the court. Id. r. 7.2(4). As no fees were approved by the court

until 2008 for the Shepherd estate and 2013 for the Gergis estate, all

four payments should have been held in the client trust account until

approved. We find Bartley violated rule 32:1.15(c) by failing to deposit

the client payments into the client trust account.

      Probate   fees   received   prematurely    are   prejudicial   to   the

administration of justice.    Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Ackerman, 786 N.W.2d 491, 496–97 (Iowa 2010) (“Iowa Court Rule 7.2(4)
                                      9

was enacted to promote the efficient administration of estates to ensure

that the work was done prior to an attorney being paid.”). “An attorney

who takes the entire fee in violation of rule 7.2(4) commits a violation of

rule 32:1.5(a).”    Iowa Supreme Ct. Att’y Disciplinary Bd. v. Morris, 847
N.W.2d 428, 433 (Iowa 2014). Bartley took full payment for her services

on both estates several years before filing the final reports or receiving

court orders for the fees. A subsequent approval of the fees by the court

does not excuse the violation.      Id.     By taking fees years before court

approval, Bartley violated Iowa Court Rule 7.2(4), Iowa Rule of

Professional Conduct 32:1.5(a), and rule 32:8.4(d) in both the Shepherd

estate and the Gergis estate.

      C. Misrepresentation. A lawyer has a duty to be truthful to the

court on any fact or law, to offer no false evidence, and to correct any

material false statements made to the court.          Iowa R. Prof’l Conduct

32:3.3(a); id. r. 32:8.4(c) (“It is professional misconduct for a lawyer to

...   engage   in    conduct    involving     dishonesty,   fraud,    deceit,   or

misrepresentation[.]”). Further, misrepresentations to the court can be

inherently prejudicial to the administration of justice by depriving the

court of information necessary to make decisions fairly.             See Iowa R.

Prof’l Conduct 32:3.3 cmt. 12 (“Lawyers have a special obligation to

protect a tribunal against . . . fraudulent conduct that undermines the

integrity of the adjudicative process . . . .”). “[H]onesty is crucial to the

judicial process and the administration of justice . . . .” Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Daggett, 653 N.W.2d 377, 380 (Iowa

2002); cf. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Fields, 790 N.W.2d
791, 796 (Iowa 2010) (finding misrepresentations to clients and court

violated rules on prejudice to the administration of justice).         However,

when an attorney violates a specific rule like 32:3.3, the same conduct
                                      10

cannot be used to find a violation of a general rule like 32:8.4(c). Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Hearity, 812 N.W.2d 614, 621 (Iowa

2012).

      Bartley made a series of knowing misrepresentations to her law

firm and the court about the completed status of tax returns for the

Shepherd estate and made a number of misrepresentations to the court

over a period of years concerning tax issues, the status of creditor

claims, and the progress of the Shepherd estate in the interlocutory

reports filed periodically. Bartley continued to make misrepresentations

even after she was under investigation by the Board.          Further, she

fraudulently prepared documents to aid in her deceit to both the court

and her firm.    We find these last deliberate misrepresentations to be

violations of rule 32:3.3, and the misrepresentations in the interlocutory

reports to be violations of rule 32:8.4(c).

      V. Sanction.

      In determining what sanctions should be imposed, we consider the

nature of the violations, the need for deterrence, protection of the public,

maintenance of the reputation of the bar as a whole, and the attorney’s

fitness to continue practicing law, as well as any aggravating or

mitigating circumstances. Wheeler, 824 N.W.2d at 511.

      Bartley and the Board stipulated to a sixty-day suspension of her

license to practice law.     The commission decided not to follow the

stipulation and recommended instead a suspension of Bartley’s license

for 180 days, as well as a requirement that a practicing attorney in good

standing act as a supervisor of Bartley’s cases following the suspension.

There is no standard sanction for a particular type of case, but instead

the sanction depends on the particular circumstances of the case.

Morris, 847 N.W.2d at 435.
                                          11

        Our sanctions in neglect cases generally range from a public

reprimand to a six-month suspension.                  Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Humphrey, 812 N.W.2d 659, 666–67 (Iowa 2012)

(noting that when neglect is the primary violation, public reprimand is

often the sanction chosen). “We consider any harm to the client caused

by the neglect in determining the proper sanction.” Thomas, 794 N.W.2d

at 294. We also consider whether the neglect was an isolated case or if

there were multiple instances of neglect.             Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Lickiss, 786 N.W.2d 860, 868–69 (Iowa 2010). Neglect

compounded        by   other   offenses    can   result   in   suspensions    for

“ ‘substantial lengths of time.’ ” Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Dolezal, 841 N.W.2d 114, 127 (Iowa 2013) (quoting Hearity, 812
N.W.2d at 622).

        “We expect honesty in all aspects of the practice of law.”           Iowa

Supreme Ct. Att’y Disciplinary Bd. v. McGinness, 844 N.W.2d 456, 465

(Iowa    2014).        When    an   attorney     is   found    to   have   made

misrepresentations to the court and his or her law firm, sanctions often

result in “ ‘a lengthy suspension.’ ” Iowa Supreme Ct. Bd. of Prof’l Ethics

& Conduct v. Grotewold, 642 N.W.2d 288, 294 (Iowa 2002) (quoting Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Stein, 603 N.W.2d 574, 576

(Iowa 1999)). We have found that misrepresentation is “a serious breach

of professional ethics, warranting a more serious sanction than neglect.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Gottschalk, 729 N.W.2d 812,

821 (Iowa 2007). Depending on the severity of the misrepresentations,

we have imposed sanctions ranging from reprimand to license revocation.

See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Taylor, 814 N.W.2d 259,

266, 269 (Iowa 2012) (misrepresenting progress of work and neglect

resulted in a public reprimand); Iowa Supreme Ct. Att’y Disciplinary Bd.
                                     12

v. Hall, 728 N.W.2d 383, 387 (Iowa 2007) (“Dishonesty, deceit, and

misrepresentation by a lawyer are abhorrent concepts to the legal

profession, and can give rise to the full spectrum of sanctions, including

revocation.”).

      Ethical violations involving fees and trust account violations have

resulted in sanctions ranging from a public reprimand to license

revocation.      Iowa Supreme Ct. Att’y Disciplinary Bd. v. Parrish, 801
N.W.2d 580, 588 (Iowa 2011).      Fees taken early in probate matters, if

otherwise earned, normally result in a public reprimand. Iowa Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Smith, 569 N.W.2d 499, 502–03 (Iowa

1997). License revocation is the result when the violations rise to the

level of misappropriation of a client’s funds.     Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Plumb, 766 N.W.2d 626, 634 (Iowa 2009). Multiple

violations not resulting in misappropriation will often result in license

suspension. Parrish, 801 N.W.2d at 588.

      The combination of the three violations has resulted in a wide

range of suspensions.        See, e.g., Van Ginkel, 809 N.W.2d at 111

(imposing        a   sixty-day   suspension      for   neglect,   knowing

misrepresentations to the court, and early receipt of fees); Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Wagner, 768 N.W.2d 279, 287–88 (Iowa 2009)

(suspending license for six months for neglect, misrepresentations, and

taking unearned fees on probate estates); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Casey, 761 N.W.2d 53, 62–63 (Iowa 2009) (imposing a

three-month suspension for neglect, misrepresentation, and premature

taking of probate fees); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Van Beek, 757 N.W.2d 639, 643–44 (Iowa 2008) (suspending license for

two years for multiple misrepresentations, including alteration of a will,

collecting probate fee without court approval, trust account violations,
                                     13

and neglect of client matters); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Humphrey, 738 N.W.2d 617, 620–21 (Iowa 2007) (imposing a minimum

six-month suspension for neglect and misrepresentations on six estates

and premature fee taken on three estates); Gottschalk, 729 N.W.2d at

821 (suspending license for one year for neglect resulting in client harm

and misrepresentations); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Walker, 712 N.W.2d 683, 684–86 (Iowa 2006) (neglecting three estates, a

deed issue, and misrepresentations resulted in a six-month suspension).

      Bartley has a number of mitigating factors in her favor in our

consideration of sanctions. First, she has no prior disciplinary history

during fifty-three years of practice.       See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Bieber, 824 N.W.2d 514, 527 (Iowa 2012) (recognizing

lack of prior discipline as an important mitigating factor). No substantial

harm was done to the clients in either estate, and they are supportive of

the legal work Bartley performed for them. See McGinness, 844 N.W.2d

at 467 (noting lack of harm to client as a mitigating factor).      We also

recognize the substantial service that Bartley has devoted to the Iowa

State Bar Association and the leadership she has provided over the

years. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Iversen, 723 N.W.2d
806, 811 (Iowa 2006) (finding devoted service to the profession a

mitigating factor). Additionally, Bartley retired from the active practice of

law as of January 1, 2014.

      Bartley self-reported to the Board, which is normally a mitigating

factor.   See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Thompson, 732
N.W.2d 865, 868–69 (Iowa 2007) (finding attorney’s recognition of

wrongdoing is a mitigating factor). However, this mitigation is lessened

somewhat when the self-reporting is at least in part motivated by

knowledge that the law firm would otherwise be reporting the violation.
                                         14

See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Henrichsen, 825 N.W.2d
525, 530 (Iowa 2013) (noting that self-reporting could be motivated by a

desire    to   avoid   a   report   by   others).      Further,   the   postreport

misrepresentations to the court and Bartley’s law office were reported by

a partner of the firm rather than Bartley.

         Aggravating factors are also present in this case.        One factor is

Bartley is an experienced attorney.              See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Dunahoo, 730 N.W.2d 202, 207 (Iowa 2007) (finding

substantial experience is an aggravating factor). This experience should

have guided her away from the violations that occurred in this case.

Additionally, multiple violations of disciplinary rules generally support

enhanced sanctions.        See Parrish, 801 N.W.2d at 588 (recognizing the

possibility for enhanced sanctions for multiple violations). We have said

multiple instances of neglect and other companion violations can be

“[s]ignificant aggravating factors.”       Id.      Moreover, misrepresentations

made to a court exacerbate the breach of professional ethics. See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Netti, 797 N.W.2d 591, 606 (Iowa

2011) (finding misrepresentation to be both a violation itself and to

aggravate other violations).         Further, Bartley continued to make

misrepresentations to the court and her law firm of increasing magnitude

even after notice of her violations and her self-report.

         We also observe that the misrepresentation was not only the most

serious unethical conduct engaged in by Bartley, but measured against a

career that spanned more than half a century, it appeared to be the most

uncharacteristic. Bartley consciously engaged in the misrepresentation

to cover up her neglect and, in the process, only elevated the seriousness

of her conduct and the degree of sanctions we are responsible to impose.

We have observed this result in other lawyer discipline cases, and it is
                                       15

one that all lawyers who face the prospect of discipline would be better

off avoiding.   See McGinness, 844 N.W.2d at 458–59, 465 (describing

increasingly fraudulent conduct resulting in escalating attempts to cover

up a relatively minor initial violation); Iowa Supreme Ct. Att’y Disciplinary

Bd. v. McCann, 712 N.W.2d 89, 95 (Iowa 2006) (“A lawyer violates our

disciplinary rules when the lawyer lies to cover up misconduct.”); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Stein, 586 N.W.2d 523, 526

(Iowa 1998) (“[T]he numerous misrepresentations made by Stein to cover

up [his] neglect warrant a serious sanction.”).

      Considering all the relevant facts and circumstances, we agree

with the recommendation of the commission that Bartley should receive

a six-month suspension.         We give careful consideration to our

commission’s recommendations. See Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Liles, 808 N.W.2d 203, 206 (Iowa 2012) (“[A]lthough we are not

bound by the commission’s recommended discipline, we give its

recommendation      our   respectful    consideration.”).     A   six-month

suspension fairly balances the circumstances, as well as the mitigating

and aggravating factors, and properly considers the goals behind the

imposition of sanctions. The sanction also falls within the range imposed

on attorneys in other cases of similar conduct.

      We conclude Bartley shall be suspended from the practice law in

this state with no possibility of reinstatement for a period of six months.

She shall comply with all the requirements associated with a suspension.

The costs of this proceeding are taxed against Bartley pursuant to Iowa

Court Rule 35.27(1).

      LICENSE SUSPENDED.